DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00362-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ELDRIDGE MOAK, ADMINISTRATOR
OF THE ESTATE OF 
WALTER EARL BAILEY, ET. AL.,§
	APPEAL FROM THE 369TH
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

PALESTINE INDEPENDENT
SCHOOL DISTRICT, ET AL., §
	ANDERSON COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION (1)
	This appeal concerns a judgment against Appellants for delinquent ad valorem taxes against
a certain piece of real property located in Anderson County, Texas.  Appellees have filed a motion
to dismiss, and all other parties to the appeal have been given notice of the filing of this motion.  The
motion states that subsequent to the taking of the judgment at issue and after the filing of this appeal,
Appellees applied to the District Clerk for an order of sale, and the sheriff conducted a tax
foreclosure sale at which he sold the property that is the subject of the dispute between the parties. 
Therefore, Appellees contend that this appeal is moot and should be dismissed.
	When an appeal concerns a lien on a property or a claim to property, that appeal becomes
moot when a foreclosure occurs.  Federal Deposit Ins. Corp. v. Nueces County, 886 S.W.2d 766,
767 (Tex. 1994).  Because the tax foreclosure sale in this case rendered Appellants' appeal moot,
Appellees' motion is granted, and this appeal is dismissed.
Opinion delivered June 18, 2002.
Panel consisted of Worthen, J., and Griffith, J.
(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.